Citation Nr: 0427566	
Decision Date: 10/05/04    Archive Date: 10/12/04

DOCKET NO.  01-05 319A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim for service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel

INTRODUCTION

This veteran had active service from July 1962 to November 
1966.

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 1999 rating decision by the Department of 
Veterans Affairs (VA) Seattle, Washington Regional Office 
(RO).

This matter was previously before the Board in December 2002, 
when it was directed to the Board's Evidence Development Unit 
so that additional development could be undertaken.  
Thereafter, it was returned to the Board in October 2003, at 
which time the case was remanded for additional development.  
The requested development having been accomplished to the 
extent possible, the case is returned to the Board for 
adjudication.


FINDINGS OF FACT

1.  The RO entitlement to service connection for bilateral 
hearing loss by rating action dated in April 1988.  The 
veteran did not perfect an appeal.

2.  Evidence submitted since the April 1988 RO decision bears 
directly and substantially upon the issue at hand, and 
because it is neither duplicative or cumulative, and is 
significant, it must be considered in order to fairly decide 
the merits of the claim of entitlement to service connection 
for bilateral hearing loss.

3.  The competent medical evidence of record links the 
veteran's current bilateral hearing loss to his period of 
active service.




CONCLUSIONS OF LAW

1.  Evidence received since the final April 1988 decision 
wherein the RO denied service connection for bilateral 
hearing loss is new and material, and the claim is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 
3.156, 20.1103 (2003).

2.  Bilateral hearing loss was incurred as a result of active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.385 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to assist the appellant in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

With respect to this claim, the evidence of record supports a 
grant of the benefits sought.  Consequently, any lack of 
notice and/or development which may have existed under the 
VCAA is not prejudicial to the veteran, and  remand for such 
notice and/or development is unnecessary.  

Initially, the Board notes that a new regulatory definition 
of new and material evidence became effective on August 29, 
2001.  See 66 Fed.Reg 45620 (2001).  However, those 
provisions are only applicable to claims filed on or after 
August 29, 2001.  As the veteran's claim of new and material 
evidence predates August 2001, the new regulatory criteria 
are not applicable.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303(a) (2003).  

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999). 

Service connection for certain organic diseases of the 
nervous system may also be established based on a legal 
"presumption" by showing that it manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service.  38 U.S.C.A. § 1112 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2003).

Under 38 C.F.R. § 3.385, impaired hearing will be considered 
a disability for purposes of laws administered by VA when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  The failure to meet these 
criteria at the time of a veteran's separation from active 
service is not necessarily a bar to service connection for 
hearing loss disability.  A claimant "may nevertheless 
establish service connection for a current hearing loss 
disability by submitting evidence that the current disability 
is related to service."  Hensley v. Brown, 5 Vet. App. 155, 
159-60 (1993); see 38 C.F.R. § 3.303(d) (2003); Heuer v. 
Brown, 7 Vet. App. 379, 384 (1995).

The RO initially denied the veteran's claim of entitlement to 
service connection for bilateral hearing loss by rating 
action dated in April 1988.  The RO determined that the 
veteran's current bilateral hearing loss was not shown to 
have been incurred in service or within one year following 
separation therefrom.  The evidence of record at the time 
included his service medical records which were negative of 
any indication of a hearing loss disability, and a VA 
examination report dated in January 1988 which demonstrated 
hearing loss.  The veteran did not perfect an appeal of this 
decision, thus it became final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.1103 (2003).

Once a denial of a claim of service connection has become 
final, it cannot subsequently be reopened unless new and 
material evidence has been presented.  
38 U.S.C.A. § 5108.  New and material evidence is defined as 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration; which is neither cumulative nor 
redundant; and which, by itself or in connection with 
evidence previously assembled, is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a) (effective prior to August 29, 
2001).  

The evidence received subsequent to April 1988 is presumed 
credible for the purposes of reopening the veteran's claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216, 220 (1995); Justus v. Principi, 3 
Vet. App. 510, 513 (1992); see also Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995).

In January 1999, the veteran submitted a request that his 
claim of entitlement to service connection for bilateral 
hearing loss be reopened.  In support of his claim he 
submitted results from a VA audiology examination dated in 
April 1999 which showed that he had reported a history of 
artillery exposure during service.  The diagnosis was 
essentially moderate high frequency sensorineural hearing 
loss.  

Private audiology examination reports dated from December 
1987 to September 1990 show that the veteran exhibited 
bilateral hearing loss of varying degrees.

A VA audiology report dated in May 2000 shows an assessment 
an upward sloping borderline normal hearing loss of the right 
ear, improving to within normal limits  and worsening to 
moderate high frequency sensorineural hearing loss with good 
speech recognition at elevated levels; and hearing of the 
left ear within normal limits through 1000 Hz, sloping to a 
moderate high frequency sensorineural hearing loss in the 
higher frequencies with good speech recognition at elevated 
levels.

In December 2000, the veteran testified at a personal hearing 
over which a hearing officer of the RO presided.  He reported 
that he had been in an artillery unit for most of his time in 
the service and had no hearing protection.  He also reported 
working with chain saws as an arborist for 30 years, but that 
he had used ear plugs and ear muffs.  He added that his first 
hearing test in the late 1980s had suggested his hearing loss 
had begun in the early 1970s.

A private medical record from W. F. Nicol, M.D., dated in 
July 1990, received by the RO in March 2001, shows that the 
veteran reported that prior to 1986 he had done a lot of 
shooting, firing an average of 100 rounds of 9 mm pistol per 
year, always with ear protection.  Prior to that time, while 
in service, he reported being in an artillery unit wherein he 
was exposed to the firing of large guns without any ear 
protection whatsoever.  The impression was binaural 
sensorineural hearing impairment, cause not definitely known, 
but probably due to noise exposure.

A VA audio examination report dated in October 2001 shows 
that the veteran's entire claims file was reviewed in 
conjunction with the examination.  The veteran reported 
decreased hearing during his military service with difficulty 
understanding speech in noise.  He admitted constant severe 
tinnitus and a positive history of noise exposure with no 
hearing protection worn while in the Marines (artillery).  
The diagnosis was high frequency sensorineural hearing loss  
that was more likely than not initially caused by acoustic 
trauma described by the veteran during his military service.

Additional service personnel records of the veteran were 
received by the RO in May 2003.  Review of these records 
reveals that from January 1963 to May 1964, the veteran, in 
addition to being a driver and a motor vehicle operator, was 
intermittently listed as a field artillery batteryman.

A letter from the veteran dated in February 2004 shows that 
he explained that he had been a driver of a truck which 
carried a 105 mm Howitzer while a member of a gun crew 
engaging in training maneuvers and exercises which consisted 
of live firing for extended periods of time.

The aforestated medical evidence, testimony, and service 
personnel records are new in that they were not previously of 
record, and are significant as they provide a current 
bilateral hearing loss disability that was more likely than 
not initially caused by acoustic trauma described by the 
veteran during his military service.  The veteran's 
assertions that he was exposed to acoustic trauma in an 
artillery unit are substantiated by the service personnel 
records which show that he was a field artillery batteryman.  
This evidence was not before VA in April 1988 and is 
probative for the reasons and bases of denial.  For this 
reason, the Board finds that the evidence added to the record 
since April 1988 is so significant that it must be considered 
in order to fairly decide the claim.

After a careful review of the evidence of record, the Board 
finds that the evidence shows that the veteran was exposed to 
acoustic trauma during his period of active service.  During 
his December 2000 personal hearing, he testified that he was 
exposed to acoustic trauma while in an artillery unit during 
service without the benefit of hearing protection.  Although, 
his DD Forms 214 for the respective periods of service 
indicate that his specialty was as a motor vehicle operator, 
subsequently received service personnel records set forth 
that he had also been a field artillery batteryman.  As such, 
the veteran's description of loud noise exposure is 
considered to be consistent with the duties associated with 
service.

The Board finds probative the April 1999 VA examination 
report which suggested sensorineural hearing, probably 
secondary to noise exposure; the July 1990 report of Dr. 
Nicol which suggested binaural sensorineural hearing 
impairment, probably due to noise exposure; and the October 
2001 VA examination report which found high frequency 
sensorineural hearing loss that was more likely than not 
initially caused by acoustic trauma described by the veteran 
during his military service.  As such, the evidence is at the 
very least in equipoise that the veteran's current bilateral 
hearing loss disability is the result of noise exposure 
during his period of active service.  Where there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of a matter, the benefit of the doubt in 
resolving the issue is given to the claimant.  38 U.S.C.A. 
§ 5107 (West 2002).  The Board accordingly concludes that the 
veteran's bilateral hearing loss disability is due to 
service, and his claim of entitlement to service connection 
for bilateral hearing loss is granted.


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for bilateral hearing loss 
is reopened.

Entitlement to service connection for bilateral hearing loss 
is granted.



	                        
____________________________________________
	P.M. DILORENZO 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



